Case 1:19-cr-00090-SPW Document 124 Filed 09/02/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,
CR 19-90-BLG-SPW-1
Plaintiff,

VS. ORDER
MEREDITH McCONNELL,
BARBARA MARY DAYCHIEF, and
SHERYL LYNN LAWRENCE,

Defendants.

 

 

Upon the Defendant, Meredith McConnell’s Motion to Continue Trial (Doc.
120), and her request for a scheduling conference,

FP IS HEREBY ORDERED that Defendant’s Motion to Continue Trial
(Doc. 120) is GRANTED. The trial currently set for Monday, September 28, 2020
is VACATED and will be reset at the Scheduling Conference on the date and time
set out below.

It would be prejudicial to Meredith McConnell to deny her additional time to
adequately prepare for trial. Accordingly, I find the ends of justice served by
granting a continuance outweigh the best interests which the public and the
Defendants have in a speedy trial, and that the period of delay is reasonable. For

the purposes of the Speedy Trial Act, the days between the date of this Order and
Case 1:19-cr-00090-SPW Document 124 Filed 09/02/20 Page 2 of 2

the new trial date are excludable for all Defendants under 18 U.S.C. §
3161(h)(7)(A).

IT IS FURTHER ORDERED that the Court will conduct a scheduling
conference for the purpose of resetting the trial. The parties shall appear through
conference call on Wednesday, September 23, 2020, at 1:30 p.m. by following

these steps:

Dial: 1-877-336-1828

Enter access code: 5803070#
Press: #

Speak your name at the tone

COM>

The Clerk of Court is directed to notify counsel of the making of this Order.

DATED this _.2"" day of September, 2020.

 

OO fo A gplingfion

SUSAN P. WATTERS
United States District Judge
